Citation Nr: 0308386	
Decision Date: 05/02/03    Archive Date: 05/15/03

DOCKET NO.  99-00 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for skin rash 
disability, including as due to herbicide exposure.

2.  Entitlement to service connection for prostate 
disability, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1967 to 
June 1970, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case was remanded by the Board in May 2000 and 
August 2001 for further development. 

Although the veteran's appeal also originally included the 
issues of entitlement to service connection for bilateral 
hearing loss and bilateral ankle injury, these issues were 
denied in the August 2001 Board decision and are therefore no 
longer in appellate status.  Further, the appeal also 
originally included the issues of whether new and material 
evidence had been received to reopen a claim of entitlement 
to service connection for a right wrist scar and entitlement 
to assignment of a disability evaluation in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD), however, these issues were granted in the August 2001 
Board decision and are therefore no longer in appellate 
status.    


FINDING OF FACT

In a written communication received in April 2003, the 
veteran withdrew his appeal of the issues of entitlement to 
service connection for skin rash disability and for prostate 
disability. 


CONCLUSION OF LAW

The Board no longer has jurisdiction over the issues of 
entitlement to service connection for skin rash disability 
and for prostate disability.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c)(2) 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(2).  Withdrawal 
may be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  
38 C.F.R. § 20.204(c).
 
In this case, in a written statement received in April 2003, 
the veteran withdrew his appeal of the issue of entitlement 
to service connection for skin rash disability and for 
prostate disability.  Given the veteran's withdrawal of his 
appeal, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice.  See Hamilton v. Brown, 4 Vet. App. 528 
(1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) 
(holding that the Board is without the authority to proceed 
on an issue if the veteran indicates that consideration of 
that issue should cease); see also 38 C.F.R. § 20.204.
 
In closing, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  However, the Board finds nothing in the new 
legislation or implementing regulations which affects the 
veteran's ability to voluntarily withdraw issues from 
appellate status.
 
 



ORDER
 
The appeal is dismissed as to both issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

